Ex.10.84
DYNAMIC FUELS, LLC
(A Development Stage Company)
FINANCIAL STATEMENTS
YEAR ENDED SEPTEMBER 30, 2008 and for the
PERIOD JUNE 22, 2007 (DATE OF INCEPTION)
THROUGH SEPTEMBER 30, 2008
WITH
INDEPENDENT AUDITORS’ REPORT

 

 



--------------------------------------------------------------------------------



 



CONTENTS

         
Independent Auditors’ Report
    1  
 
       
Balance Sheet
    2  
 
       
Statements of Operations
    3  
 
       
Statements of Members’ Equity
    4  
 
       
Statements of Cash Flows
    5  
 
       
Notes to Financial Statements
    6  

 

 



--------------------------------------------------------------------------------



 



REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM
To the Members of
Dynamic Fuels, LLC
We have audited the accompanying balance sheet of Dynamic Fuels, LLC (a
development stage company) as of September 30, 2008, and the related statements
of operations, members’ equity and cash flows for the year then ended and for
the period from June 22, 2007 (date of inception) through September 30, 2008.
These financial statements are the responsibility of the Company’s management.
Our responsibility is to express an opinion on these financial statements based
on our audit.
We conducted our audit in accordance with standards of the Public Company
Accounting Oversight Board (United States). Those standards require that we plan
and perform the audit to obtain reasonable assurance about whether the financial
statements are free of material misstatement. An audit includes examining, on a
test basis, evidence supporting the amounts and disclosures in the financial
statements. An audit also includes assessing the accounting principles used and
significant estimates made by management, as well as evaluating the overall
financial statement presentation. We believe that our audit provides a
reasonable basis for our opinion.
In our opinion, the financial statements referred to above present fairly, in
all material respects, the financial position of Dynamic Fuels, LLC, as of
September 30, 2008, and the results of its operations and its cash flows for the
year then ended, and for the period from June 22, 2007 (date of inception)
through September 30, 2008, in conformity with accounting principles generally
accepted in the United States of America.
/s/ TULLIUS TAYLOR SARTAIN & SARTAIN LLP
Tulsa, Oklahoma
November 20, 2008

 

 



--------------------------------------------------------------------------------



 



DYNAMIC FUELS, LLC
(A Development Stage Company)
BALANCE SHEET
September 30, 2008

         
Assets
       
Current assets:
       
Cash
  $ 25,489,560  
Accounts receivable
    16,523  
Other current assets
    3,300,000  
Prepaid expenses
    368,115  
 
     
 
       
Total current assets
    29,174,198  
 
       
Property, plant and equipment, net
    6,954,612  
Other
    274,240  
 
     
 
       
Total assets
  $ 36,403,050  
 
     
 
       
Liabilities and Members’ Equity
       
Current liabilities:
       
Accounts payable
  $ 1,130,446  
Due to related parties
    300,892  
 
     
 
       
Total current liabilities
    1,431,338  
 
       
Members’ equity:
       
Syntroleum Corporation capital contributions
    18,250,000  
Tyson Foods, Inc. capital contributions
    18,250,000  
Deficit accumulated during the development stage
    (1,528,288 )
 
     
 
       
Total members’ equity
    34,971,712  
 
     
 
       
Total liabilities and members’ equity
  $ 36,403,050  
 
     

See notes to financial statements.

 

2



--------------------------------------------------------------------------------



 



DYNAMIC FUELS, LLC
(A Development Stage Company)
STATEMENTS OF OPERATIONS

                              Period from               June 22, 2007,          
    Date of       Year ended     Inception, to       September 30,     September
30,       2008     2008  
 
               
Expenses:
               
General and administrative
  $ 1,470,059     $ 1,782,162  
Depreciation
    431       431  
 
           
 
               
Total expenses
    1,470,490       1,782,593  
 
           
 
               
Loss from operations
    (1,470,490 )     (1,782,593 )
 
               
Interest income
    176,936       254,305  
 
           
 
               
Net loss
  $ (1,293,554 )   $ (1,528,288 )
 
           
 
               
Allocation of net loss to members:
               
Syntroleum Corporation
  $ (646,777 )   $ (764,144 )
Tyson Foods, Inc.
    (646,777 )     (764,144 )
 
           
 
               
 
  $ (1,293,554 )   $ (1,528,288 )
 
           

See notes to financial statements.

 

3



--------------------------------------------------------------------------------



 



DYNAMIC FUELS, LLC
(A Development Stage Company)
STATEMENTS OF MEMBERS’ EQUITY
Period June 22, 2007, (Date of Inception) to September 30, 2008

                                                      Deficit                  
          Accumulated             Capital Contributions     During the          
  Syntroleum     Tyson     Development             Corporation     Foods, Inc.  
  Stage     Total  
 
                               
Balance, June 22, 2007 (date of inception)
  $ —     $ —     $ —     $ —  
 
                               
Cash contributions
    4,250,000       4,250,000       —       8,500,000  
 
                               
Net loss
    —       —       (234,734 )     (234,734 )
 
                       
 
                               
Balance, September 30, 2007
    4,250,000       4,250,000       (234,734 )     8,265,266  
 
                               
Cash contributions
    14,000,000       14,000,000       —       28,000,000  
 
                               
Net loss
    —       —       (1,293,554 )     (1,293,554 )
 
                       
 
                               
Balance, September 30, 2008
  $ 18,250,000     $ 18,250,000     $ (1,528,288 )   $ 34,971,712  
 
                       

See notes to financial statements.

 

4



--------------------------------------------------------------------------------



 



DYNAMIC FUELS, LLC
(A Development Stage Company)
STATEMENTS OF CASH FLOWS

                              Period from               June 22, 2007,          
    Date of       Year ended     Inception, to       September 30,    
September 30,       2008     2008  
 
               
Cash Flows from Operating Activities
               
Net loss
  $ (1,293,554 )   $ (1,528,288 )
Adjustments to reconcile net loss to net cash used in operating activities:
               
Depreciation
    431       431  
Changes in:
               
Accounts receivable
    (16,523 )     (16,523 )
Other current assets
    (3,300,000 )     (3,300,000 )
Prepaid expenses
    (642,355 )     (642,355 )
Accounts payable
    17,709       1,130,446  
Due to related parties
    (90,338 )     300,892  
 
           
 
               
Net cash used in operating activities
    (5,324,630 )     (4,055,397 )
 
       
Cash Flows from Investing Activities
               
Payments for the purchase of property, plant and equipment
    (5,447,302 )     (6,955,043 )
 
           
 
               
Net cash used in investing activities
    (5,447,302 )     (6,955,043 )
 
               
Cash Flows from Financing Activities
               
Proceeds from capital contributions
    28,000,000       36,500,000  
 
           
 
               
Net cash provided by financing activities
    28,000,000       36,500,000  
 
           
 
               
Net change in cash
    17,228,068       25,489,560  
 
               
Cash, beginning of year
    8,261,492       —  
 
           
 
               
Cash, end of year
  $ 25,489,560     $ 25,489,560  
 
           

See notes to financial statements.

 

5



--------------------------------------------------------------------------------



 



DYNAMIC FUELS, LLC
(A Development Stage Company)
NOTES TO FINANCIAL STATEMENTS
September 30, 2008
Note 1 — Summary of Significant Accounting Policies
Nature of operations
Dynamic Fuels, LLC, a Delaware limited liability company (the Company), was
formed on June 22, 2007, as a joint venture between Syntroleum Corporation
(Syntroleum), and Tyson Foods, Inc., (Tyson) (collectively, the Members). The
Limited Liability Company Agreement between the Members provides for management
and control of the Company to be exercised jointly by representatives of the
Members equally, with no member exercising control. The Company is in the
development stage and was organized to engage in the development, production,
marketing and sale of Bio-Synfined™ renewable fuels produced using Syntroleum’s
Bio-Synfining™ technology in the United States including, the development,
construction, financing, testing, ownership, operation and maintenance of one or
more Bio-Synfined™ renewable fuels production plants. The Bio-Synfining™
technology converts triglycerides and/or fatty acids from fats and vegetable
oils with heat, hydrogen and proprietary catalysts to make renewable synthetic
fuels, such as diesel, jet fuel (subject to certification), kerosene, naphtha
and LPG.
As a limited liability company, the Members are not personally liable for any
debts, liabilities, or obligations of the Company beyond the Members’ equity
accounts. Income and losses are allocated to the Members on the basis of their
ownership.
Cash
At September 30, 2008, the Company had a cash balance in excess of federal
insurance limits of approximately $25,413,000.
Other current assets
Other current assets consist of a letter of credit for the contracted purchase
of $2,800,000 in plant equipment and a refundable deposit of $500,000 pertaining
to the Gulf Opportunity Revenue Bonds.
Property, plant and equipment
Property, plant and equipment are stated at cost less accumulated depreciation.
Depreciation is computed on the straight-line method over the estimated useful
lives of the related assets. Initial construction costs and plant engineering
costs associated with the construction of the synthetic fuels plant are
capitalized and included in plant construction in progress. These capitalized
costs will be depreciated when the plant is placed in service. Expenditures for
repairs and maintenance are charged to expense as incurred, whereas major
improvements are capitalized.

 

6



--------------------------------------------------------------------------------



 



Income taxes
As a limited liability company, the Members of the Company report individually
the taxable income of the Company. Accordingly, no provision for income taxes
has been recorded in the financial statements.
Use of estimates
The preparation of financial statements in conformity with accounting principles
generally accepted in the United States of America requires the Company to make
estimates and assumptions that affect the reported amounts of assets and
liabilities, disclosure of contingent assets and liabilities, and the reported
amounts of revenues and expenses. Actual results could differ from those
estimates.
Note 2 — Related Party Transactions
The accompanying financial statements include transactions with members of the
Company, including engineering, technical, accounting, consulting, and travel
expenses associated with plant construction. Expenditures made by the Company
during the year to Syntroleum and Tyson were approximately $3,063,319 and
$737,748, respectively, and since inception were approximately $3,662,716 and
$843,411, respectively. Due to related parties at September 30, 2008, included
amounts owed to Syntroleum and Tyson of $222,863 and $78,029, respectively.
Note 3 — Property, Plant and Equipment
Property, plant and equipment consist of the following at September 30, 2008:

         
Plant construction in progress
  $ 6,941,781  
Furniture and automobile
    13,262  
 
     
 
       
 
    6,955,043  
Accumulated depreciation
    431  
 
     
 
       
Property, plant and equipment, net
  $ 6,954,612  
 
     

Depreciation expense for the year ended September 30, 2008 and since inception
was $431.
Note 4 — Commitments and Contingencies
The Company has various construction purchase commitments associated with plant
construction. As of September 30, 2008, total commitments were approximately
$71 million and are payable throughout 2008, 2009 and 2010, upon completion of
construction milestones in accordance with the terms of the various contracts.

 

7



--------------------------------------------------------------------------------



 



Note 5 — Members’ Equity
The Company was initially capitalized on July 13, 2007, with $4,250,000 in
capital contributions from each member, respectively. In July 2008, the Members
approved plant sanction and each contributed $14 million in capital
contributions with a commitment to contribute an additional $6 million by
December 31, 2008.
If a member fails to make a capital contribution, it is in default, and its
interest in the Company will be diluted by $1.50 per $1.00 not contributed. At
its option, the other member may fund the portion of the default, which is
considered a loan to the defaulting member at a rate of LIBOR +10 % with a
40-day cure period. The defaulting member may make a full or partial loan
repayment and a pro rata portion of lost interest will be restored. If the loan
is not repaid, it will be converted into ownership interest for the member
making the loan, diluting the defaulting member at a $1.00 per $1.00 of the
loan. No member is in default at this time.
Note 6 — Subsequent Events
The Company received approval from the Louisiana State Bond Commission to sell
$100 million in Gulf Opportunity Revenue Bonds to partially finance the plant
construction. On October 21, 2008, these tax exempt bonds were sold, with
maturity in 2033, in the amount of $100 million at an initial floating interest
rate of 1.3%. The bonds are backed by a letter of credit from Tyson in the
amount of $100 million to guarantee the Company’s obligations under the bonds.
This debt financing obtained by the Company has proportionately reduced the
amount of equity contributions each member would have been required to make. In
addition, an estimated $10 million will be required to be funded proportionately
by each member during the second half of 2009 for any plant construction
contingencies. The plant is expected to begin commercial operations by the
second quarter of 2010.
Effective October 1, 2008, the Company entered into a land and office lease
agreement associated with its plant in Geismar, Louisiana, expiring
September 30, 2033. Annual lease payments for the land are $2 million and
payable in four quarterly installments of $500,000. In addition, infrastructure
maintenance fees totaling $101,800 are due annually. The Company paid the entire
office lease in advance on October 24, 2008, in the amount of $333,333.

 

8